Citation Nr: 9907268	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to the assignment of a higher evaluation for 
bilateral hearing loss, currently assigned a noncompensable 
disability rating.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1975 to 
October 1994; he also had prior service with the Army 
National Guard that included a period of active duty for 
training from December 1970 to April 1971.

This matter arises from various rating decisions rendered 
since August 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In the aggregate, 
these granted service connection for bilateral hearing loss, 
and assigned that disability a noncompensable evaluation.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. §§ 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

The Board also notes that in the initial August 1996 rating 
decision, the RO also granted service connection for 
residuals, distal fracture of the left clavicle with 
acromioclavicular separation, and status post open reduction, 
internal fixation, left femur, and assigned both disorders 
separate 10 percent disability ratings.  The RO interpreted a 
September 1996 statement from the veteran as a Notice of 
Disagreement with these disability evaluations, and included 
the issues of increased evaluations for these disorders in an 
October 1996 Statement of the Case.  However, in the 
subsequently received June 1997 Substantive Appeal, the 
veteran expressed disagreement only with the rating for his 
service-connected hearing loss and did not advance any 
argument on the other two issues.  As the veteran did not 
submit a Substantive Appeal on the other two issues, a 
subsequent rating decision, Supplemental Statement of the 
Case, and Certification of Appeal only addresses the hearing 
loss issue.  

The veteran requested and was scheduled for a personal 
hearing before a Hearing Officer at the RO on September 1998.  
However, the veteran contacted the RO that same month 
requesting that the hearing be canceled and not rescheduled.  
Therefore, the Board will proceed with review of the 
veteran's claim based on the evidence of record.


FINDING OF FACT

The veteran has level I hearing in both his right and left 
ear.


CONCLUSION OF LAW

The schedular criteria for the assignment of a higher 
evaluation for bilateral hearing loss, currently assigned a 
noncompensable rating, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.85, Diagnostic Code (DC) 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

By rating decision rendered in August 1996, the RO granted 
the veteran service connection for bilateral hearing loss, 
and assigned that disability a noncompensable rating.  The 
veteran contends that his service-connected bilateral hearing 
loss is severe enough in nature to warrant a compensable 
evaluation.  During the appellate process, the veteran 
contended that the disability at issue had not been properly 
tested by VA.  He asserted that he, therefore, should be 
afforded both the benefit of the doubt in the disposition of 
his appeal, as well as a compensable evaluation for his 
bilateral hearing loss.

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (1998).  Separate DCs identify the various 
disabilities.  In this respect, the rating assigned for 
bilateral hearing loss can range from noncompensable to 
100 percent, depending upon the degree of organic impairment 
of hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  Pursuant to 38 C.F.R. § 4.85, the evaluation of the 
degree of disability resulting from bilateral hearing loss is 
designated by eleven auditory acuity levels.  These range 
from level I for essentially normal acuity through level XI 
for profound deafness.  The assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the applicable provisions of 38 C.F.R. § 4.85 
to the numeric designations assigned after audiometric 
evaluations have been rendered.  See Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).

The veteran filed a claim for service connection for hearing 
loss in July 1995.  At that time, he indicated that he had 
not received medical treatment for this disorder since 
service.  However, the record indicates that the veteran has 
undergone a number of audiological evaluations during recent 
years.  In August 1995, pure tone thresholds for the 
veteran's right ear for the 500 to 4,000 Hertz range averaged 
48, while speech recognition using the Maryland CNC Word test 
was at 98 percent of normal.  At the same time, the pure tone 
thresholds for the 500 to 4,000 Hertz range for the veteran's 
left ear averaged 49, while speech recognition using the 
Maryland CNC test was within normal limits.  This did not 
differ significantly from the audiological findings resulting 
from a hearing test conducted at a naval hospital two months 
earlier, wherein the veteran was found to have moderate high 
frequency sensorineural hearing loss in the left ear with 
otherwise normal ability to discern speech.

The most recent evidence of record regarding the veteran's 
bilateral hearing loss is contained in the report of VA 
audiological examination conducted in February 1998.  
Therein, the pure tone decibel loss for the 500 to 
4,000 Hertz range averaged 51 for the veteran's right ear 
with speech discrimination of 100 percent; findings in the 
left ear were identical.

Because the speech discrimination scores for both of the 
veteran's ears have ranged from 98 percent to 100 percent 
during recent years, average pure tone decibel loss in either 
of his ears is determinative in evaluating the level of 
disability resulting from his bilateral hearing loss.  
Audiological findings applicable to both the veteran's right 
and left ear resulted in a numeric designation of level I 
when applied to Table VI under 38 C.F.R. § 4.85.  Applying 
these numeric designations to Table VII results in a 
no percent evaluation under DC 6100.  Accordingly, the Board 
finds no reasonable basis upon which to predicate a grant of 
the benefit sought.

Notwithstanding the above, a rating in excess of that 
currently assigned may be granted when it is demonstrated 
that a particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (1998).  Because the RO considered the 
applicability of that regulatory provision during the current 
appellate process, the Board has jurisdiction to consider it 
in its deliberations.  See VAOPGCPREC 6-96.  In this regard, 
the veteran has not contended, nor does the record otherwise 
indicate, that the veteran's service-connected bilateral 
hearing loss hinders his employment or requires frequent 
treatment beyond that contemplated by schedular provisions.  
As such, the Board does not find that the veteran's service-
connected bilateral hearing loss is so exceptional in nature 
so as to warrant an extraschedular evaluation.  Thus, the 
RO's failure to refer the case to the Under Secretary for 
Benefits or to the Director, Compensation and Pension Service 
was not unreasonable in this case.


ORDER

The appeal for the assignment of a higher evaluation for 
bilateral hearing loss is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

